Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.

Response to Amendment
The amendment filed on July 13, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3, 6, 7, 10, 16, 21, 22 and 24 have been acknowledged. Claims 11-12, 15, 17, 23 and 25-27 have been canceled. New claims 28-34 have been added. 

Response to Arguments
Applicant’s arguments, see pages 10-16 of Remarks, filed July 13, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Examiner called Applicant to further amend independent claims 1 and 34 to clarify the position of the real object and marker in order to place all claims in allowable form (avoid 112(b)). Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Herman Paris (Reg. No. 54, 359) on August 19, 2022.
Please amend claim 1 as follows:
1. (Currently Amended) A method of generating a three-dimensional mesh model of a real object, the method comprising:
imaging the real object placed on a transparent plate for which the three-dimensional mesh model is to be generated and a first marker by at least a lower image sensor that is installed below the transparent plate from below the real object to capture an image including the real object and the first marker, said transparent plate being rotated together with the real object and the first marker relative to the at least the lower image sensor, or said lower image sensor being rotated relative to the transparent plate, the real object and the first marker; 
calculating position information of the lower image sensor based on at least a distortion of a shape of the first marker in the captured image including the real object and the first marker; and
		generating the three-dimensional mesh model based on at least both (i) a first image, that is a part of the captured image including the real object and the first marker, of the real object and (ii) the calculated position information of the lower image sensor.

Please amend claim 34 as follows:
34. (Currently Amended) An apparatus used for generating a three-dimensional model of a real object, comprising: 
		at least one memory configured to store a program; and
		at least one processor configured to execute the program to:
			obtain at least a first captured image including an underside of the real object placed on a transparent plate and a first marker from below the real object by a lower image sensor installed below the transparent plate and a second captured image including an upper side of the real object placed on the transparent plate and a second marker from above the real object by an upper image sensor installed above the transparent plate, said transparent plate being rotated together with the real object, the first marker and the second marker relative to the lower image sensor and the upper image sensor, or said lower image sensor and the upper image sensor being rotated relative to the transparent plate, the real object, the first marker and the second marker;
			calculate first position information indicating where the first captured image has been captured from with respect to the first marker, based on at least a distortion of a shape of the first marker in the first captured image including the underside of the real object and the first marker;
			calculate second position information indicating where the second captured image has been captured from with respect to the second marker, based on at least a distortion of a shape of the second marker in the second captured image including the upper side of the real object and the second marker; and
			generate the three-dimensional model of the real object, based on at least (i) an image of the underside of the real object that is a part of the first captured image including the underside of the real object and the first marker, (ii) the first position information, (iii) an image of the upper side of the real object that is a part of the second captured image including the upper side of the real object and the second marker, and (iv) the second position information.

Please amend claim 35 as follows:
35. (New) The method as claimed in claim 1, wherein the first marker is arranged on the transparent plate.

Please amend claim 36 as follows:
36. (New) The apparatus as claimed in claim 34, wherein the first marker is arranged on the transparent plate.

	
Allowable Subject Matter
Claims 1-10, 13-14, 16, 18-22, 24 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has completed the additional search and discovered the closest prior art references: BALESTRA et al (U.S. Patent Application Publication 2019/0362541 A1), Bruce et al (U.S. Patent No. 9, 807, 373 B1), Gausebeck et al (U.S. Patent Application Publication 2019/0026958 A1) and Schissler et al (U.S. Patent Application Publication 2018/0232471 A1).
Independent claims 1, 21 and 34 are directed to a method/a system an apparatus for generating a three-dimensional model of a real object. More specifically, claim 1 requires imaging the real object placed on a transparent plate for which the three-dimensional mesh model is to be generated and a first marker by at least a lower image sensor that is installed below the transparent plate from below the real object to capture an image including the real object and the first marker, said transparent plate being rotated together with the real object and the first marker relative to the at least the lower image sensor, or said lower image sensor being rotated relative to the transparent plate, the real object and the first marker; calculating position information of the lower image sensor based on at least a distortion of a shape of the first marker in the captured image including the real object and the first marker; and generating the three-dimensional mesh model based on at least both (i) a first image, that is a part of the captured image including the real object and the first marker, of the real object and (ii) the calculated position information of the lower image sensor. 
Claim 21 specifically requires a transparent plate on which the real object is placed; a first marker and a second marker arranged on the transparent plate so that an image of the first marker and an image of the second marker are captured from below and from above the transparent plate by a lower image sensor and an upper image sensor respectively, the first and second markers being configured to be used for calculating position information of the lower and the upper image sensors respectively; and the lower image sensor and the upper image sensor installed below and above the transparent plate respectively, the lower image sensor being configured to capture a first image of an underside of the real object being placed on the transparent plate through the transparent plate with the image of the first marker and the upper image sensor being configured to capture a second image of an upper side of the real object being placed on the transparent plate with the image of the second marker, wherein the position information of the lower and upper image sensors and the first and second images captured respectively by the lower and upper image sensors are used for generating the three-dimensional mesh model of the real object. 
Claim 34 specifically requires obtain at least a first captured image including an underside of the real object placed on a transparent plate and a first marker from below the real object by a lower image sensor installed below the transparent plate and a second captured image including an upper side of the real object placed on the transparent plate and a second marker from above the real object by an upper image sensor installed above the transparent plate, said transparent plate being rotated together with the real object, the first marker and the second marker relative to the lower image sensor and the upper image sensor, or said lower image sensor and the upper image sensor being rotated relative to the transparent plate, the real object, the first marker and the second marker;  calculate first position information indicating where the first captured image has been captured from with respect to the first marker, based on at least a distortion of a shape of the first marker in the first captured image including the underside of the real object and the first marker; calculate second position information indicating where the second captured image has been captured from with respect to the second marker, based on at least a distortion of a shape of the second marker in the second captured image including the upper side of the real object and the second marker; and generate the three-dimensional model of the real object, based on at least (i) an image of the underside of the real object that is a part of the first captured image including the underside of the real object and the first marker, (ii) the first position information, (iii) an image of the upper side of the real object that is a part of the second captured image including the upper side of the real object and the second marker, and (iv) the second position information.

The prior art reference BALESTRA et al discloses a system for creating three-dimensional models includes a processing device operated by a user, having a control unit, a storage unit for storing photographic images, and a storage unit for storing 3D models.  The system includes a device for acquiring photographic images of a reference solid object (Abstract). More specifically, as shown of FIG. 2 of BALESTRA, the photographic image acquisition device includes a transparent rotating plate to support the solid object and a primary marker positioned on the outer rim of the transparent rotating plate (Paragraphs [0046]-[0047]). In additional, one lower camera photograph the lower face of the reference solid object to be modeled (Paragraph [0054]) and sends  the acquired photographic images to the processing device. The processing device creates three-dimensional models (Paragraph [0068] and FIG. 6).

The prior art reference Bruce et al discloses systems and devices for acquiring imagery and three-dimensional (3D) models of objects (Abstract). More specifically, as shown in FIGS. 4A, 4B and 5 of Bruce, an object is placed on the rotatable surface; the scanners can be configured to capture images of the object from a given elevation (e.g., below the rotatable surface) that allows capturing images of a bottom view of the object through the transparent rotatable surface (Col 9, lines 4-16). The model processor receives the captured images and generates an animated model of the object in 3D (Col 4, lines 33-67 to Col 5, lines 1-11).

The prior art reference Gausebeck et al discloses a method is provided that comprises employing, by a system comprising a processor, one or more three-dimensional data from two-dimensional data (3D-from-2D) neural network models to derive three-dimensional data from one or more two-dimensional images captured of an object or environment from a current perspective of the object or environment viewed on or through a display of the device (Abstract). More specifically, as shown in FIG. 1 of Gausebeck, the 2D images of an object are captured and used to generate a 3D point cloud, 3D mesh (Paragraphs [0071]-[0072]).

The prior art reference Schissler et al discloses a machine learning for generating a 3D reconstruction of a real-world scene from multiple camera viewpoints. More specifically, as shown in FIG. 3 of Schissler,  a CNN-based material classifier is applied to each of the RGB camera images from the reconstruction to determine the probability that materials from a known database; the materials in each image may be projected onto the 3D mesh (Paragraph [0051]).

However, the search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 21 and 34. Accordingly, claims 1, 21 and 34 are allowed.

Dependent claims 2-10, 13-14, 16, 18-20, 22, 28-30 and 35 depend from independent claim 1, dependent claims 24 and 31-33 depend from independent claim 21, dependent claim 36 depends from independent claim 34. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616